Opinion oe the Court by
Judge Lindsey:
This court having no power, under section 334 of the Criminal Code, to reverse a judgment of conviction in a prosecution for felony, because of error by the court below in refusing a continuance, it is not necessary that we should inquire into the sufficiency of the affidavits upon which the appellants based their motion.
The instructions given at the instance of the appellants were certainly as favorable to them as the law and facts warranted, *598and were sufficient to so far qualify those given for the Commonwealth, as to bring them' within the stricter construction of the rules of criminal procedure. We see no objection to the definition given by the circuit court to the term “reasonable doubt,” and whilst it may be questionable as to whether the court should, as was done in the case ¡of Graham, 16 B. Mon. 592, in addition to such definition,-call the attention of the jury to the consequences resulting from acquittals upon mere light and technical doubts not growing out of the evidence. That fact of itself does not authorize a reversal by this court. Instruction No. 6, asked for by appellants, was properly refused. It is not only abstract, but it assumes as true the important fact that there was no evidence before the jury even tending to corroborate the testimony of the witness, who testified as to statements or threats previously made by the appellant, Parker.
Duvall, for appellant.
Rodman, for appellee.
Perceiving no available error in the action of the court below, and having no power to reverse on account of the verdict -ot being supported by sufficient evidence, we must affirm the judgment appealed from.